Citation Nr: 0716230	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
metatarsal calluses, with status post arthroplasty of the 4th 
and 5th toes of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted a 10 percent evaluation for 
bilateral metatarsal calluses, with hammer toe of the 4th and 
5th toes of the right foot.  


FINDING OF FACT

The veteran's bilateral foot disability is manifested by 
painful calluses on both feet with underlying bony deformity, 
status post arthroplasty of the 4th and 5th digits of the 
right foot and no additional functional impairment.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a separate 10 percent disability evaluation for 
metatarsal calluses of the left foot and for a separate 10 
percent disability evaluation for metatarsal calluses of the 
right foot with status post arthroplasty of the 4th and 5th 
digits of the right foot are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.71a, 4.118, Diagnostic 
Codes (DCs) 5279, 7801-7805, 7819, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002; a rating 
decision in January 2003; a statement of the case in July 
2004; and a supplemental statement of the case in December 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in April 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating the disability under more than one diagnostic 
code; however, the critical element in permitting the 
assignment of multiple ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code (DC) 7819 benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801-7805), or impairment of function.  38 C.F.R. 
§ 4.118, DC 7819.  

DC 5279 provides that a 10 percent evaluation is warranted 
for metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral.  38 C.F.R. § 4.71a, DC 5279.   

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran seeks entitlement to an increased rating for her 
service-connected bilateral foot disability.  She claims that 
her calluses and joints in the balls of her feet are painful 
and hurt when she walks, with or without shoes, and when she 
stands.  She contends that her symptoms warrant a higher 
evaluation.

In a March 1999 rating decision, the RO granted entitlement 
to service connection for bilateral metatarsal calluses, with 
hammer toe of the 4th and 5th toes of the right foot.  A zero 
percent (noncompensable) evaluation was assigned effective 
from December 1, 1998.  The RO assigned this rating under the 
provisions of Diagnostic Codes 7819-5279 of the Schedule for 
Rating Disabilities.

Service medical records show inservice complaints and 
treatment for calluses on the plantar aspect of both feet.  
In June 1994, the veteran underwent arthroplasty of the 4th 
and 5th digits of the right foot for repair of hammertoes.  

At a VA fee basis evaluation in January 1999, the veteran 
reported that the metatarsal calluses were a chronic, 
lingering condition that was sometimes painful when walking 
barefoot but did not bother her when wearing shoes.  She had 
not found this problem to be disabling under ordinary 
circumstances.  On examination, she had large calluses over 
the metatarsal heads on both feet measuring about 3 
centimeters by 3 centimeters.  Her shoe wear appeared normal.  
The examiner diagnosed metatarsal calluses and opined that it 
appeared to be relatively asymptomatic with the wearing of 
proper shoes and regular podiatric care of her feet. 

At a VA fee basis evaluation in January 2001, clinical 
findings showed a large callous on the ball of the mid right 
foot and a smaller callous on the same area on the left foot.   

VA outpatient treatment records show that in July 2001 the 
veteran presented with complaints of right forefoot pain of 
two months duration and she was referred for a consultation.  
When seen by a private podiatrist for the first time in 
August 2001, she complained of right foot pain that was 
progressively getting worse.  The pain on the plantar surface 
was almost constant in shoe gear and in ambulation.  She had 
had no previous treatment by a foot doctor.  The range of 
motion of the ankle joint, subtalar, mid tarsal and joints 
distally were all within normal limits.  There was no pain or 
crepitation upon movement.  She had hyperkeratotic lesions 
over the second and third metatarsal heads of the right foot 
which had become very thickened and painful upon palpation 
and upon weightbearing.  She also had the same type of a 
lesion subsecond metatarsal head region and subfifth on the 
left foot.  No signs of foreign body or fractures were noted 
on x-rays from the Air Force Base.  The bone density and 
stock appeared to be within normal limits.  The impression 
was plantar tylomas, subsecond and third on the right and 
subsecond and fifth on the left.  

She was seen for follow up in September 2001 of painful 
tyloma intractable plantar keratosis (IPK) lesion of the 
plantar aspects of the feet bilaterally, subsecond, third and 
fifth and these hyperkeratotic lesions were manually sharp 
debrided.  She received orthotics.  When seen in December 
2002, x-rays revealed a plantar flexed 2nd and 4th metatarsal 
which correlated directly to the diffuse plantar tylomas seen 
and the metatarsalgia findings.  Conservation measures were 
to be taken. 

At a VA examination in December 2002, the veteran complained 
of a high level of foot pain and at times she could barely 
walk.  Clinical findings revealed that she could not walk on 
her toes due to severe pain in the feet.  She did not have 
any difficulty donning or doffing shoes and socks.  The range 
of motion of both feet and ankles was within normal limits.  
Range of motion in all toes was within normal limits, 
however, during flexion she had severe pain at the calluses 
on the right foot and marked discomfort at the calluses on 
the left foot.  On the right foot, there were large calluses 
recently trimmed between the second and third toes at the MTP 
joints and another with central thickening with severe 
tenderness between the third and fourth MTP joints.  There 
was marked tenderness noted throughout, both anterior and 
posterior to the calluses.  Sensory function was intact.  

On the left foot, there were calluses under the second and 
third metatarsophalangeal (MTP) joint and mild thickening 
noted under the fifth MTP joint.  She had marked tenderness, 
both anterior and posterior to the callus.  Sensory function 
was normal.  

She was independent in activities of daily living, transfers, 
and ambulation without any assistive devices.  She was not 
wearing her shoe inserts stating they did not fit in the 
shoes she was wearing.  There were no uneven worn out areas 
noted under the shoes.  

The examiner noted that comments under the DeLuca provisions 
could not be clearly delineated with any medical certainty.  
The examiner stated that it was obvious the veteran had 
tenderness and large calluses in the weightbearing areas 
where she could have severe pain, which would limit her 
endurance and functional capacity in terms of weightbearing 
and ambulation, the extent of which could not be determined.  
Range of motion was entirely normal.  No weakness or atrophy 
of the muscles was noted.  Fatigue was a subjective 
complaint.  Coordination was a central nervous system 
function and not related to her condition.  The impression 
was painful callosities of both feet.  

VA outpatient treatment records show in August 2003, the 
veteran was seen for consultation and treatment of painful 
calluses.  On a lower extremity examination, clinical 
findings were grossly intact for neurological and 
unremarkable for musculo-skeletal.  The plantar ball of feet 
bilateral was with diffuse hyperkeratosis and pain.  There 
were no open lesions, and the nails were normal.  The 
assessment was tyloma times two.  The tylomas were debrided 
to normal skin to alleviate pain and increase function of 
gait which she tolerated well.  

VA outpatient treatment records show that she was seen 
approximately every three months for follow-up treatment of 
debridement for calluses.  This relieved the pain and 
increased the function of her gait.  She also received 
treatment for complaints of calluses on both feet at an Air 
Force Base.  

When seen by a private podiatrist in October 2004 the 
neurological examination of her feet was normal.  Diffuse 
hyperkeratosis was noted plantar to the right 2nd and 4th 
metatarsal heads with hyperkeratosis also noted to the 
plantar aspect of the left 2nd metatarsal.  Muscle strength 
was 5/5 for all groups tested.  Muscle tone was normal.  Left 
2nd metatarsal head, right 2nd metatarsal head and right 4th 
metatarsal head showed evidence of pain upon palpation and 
bony prominence.  Her gait was stable and station normal.

X-rays revealed hypertrophy of the 2nd and 4th metatarsals 
with relative hypoplasty of the 3rd metatarsal noted right 
foot.  Hypertrophy of the left 2nd metatarsal also noted.  
The impression was traumatic arthritis bilateral; forefoot 
varus; and acquired keratoderma bilateral.  

VA outpatient records show that the veteran was seen in March 
2006 for painful lesions of the plantar 2nd metatarsal head 
(MTH) bilateral feet, plantar 4th MTH of the right foot and 
dorsal 5th digits bilateral feet.  There were no open lesions 
of the feet.  The assessment was tylomas as noted.  The 
tylomas were debrided to normal skin to alleviate pain and 
increase function of gait x 5.  She was to return in three 
months.

The veteran is currently rated as 10 percent disabling for 
bilateral metatarsal calluses, with status post arthroplasty 
of the 4th and 5th toes of the right foot.  Initially, it 
should be noted that callosities of the feet is not a listed 
disability under the Schedule for Rating Disabilities, 38 
C.F.R., Part 4.  Therefore, the veteran's bilateral foot 
disability was originally rated by the RO by analogy to DCs 
7819-5279.  Hyphenated diagnostic codes are used when a 
rating pursuant to one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2006).

The current rating assigned is the maximum evaluation under 
38 C.F.R. § 4.71a, DC 5279 which provides for a 10 percent 
evaluation for unilateral or bilateral metatarsalgia.  

However, based on the medical evidence of record, the Board 
finds that a separate 10 percent evaluation for each foot is 
warranted.  The veteran's calluses can be rated by analogy to 
DC 7819 which provides that benign skin neoplasms can be 
rated as scars and under DC 7804 for painful, superficial 
scars.  

DC 7819 provides that benign skin neoplasms are rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801-7805), or impairment of function.  38 C.F.R. 
§ 4.118, DC 7819.  As the calluses are on the veteran's feet, 
DC 7800 is not for application.  A disability rating based on 
impairment of function is not warranted as no impairment of 
function is shown.  

The medical evidence of record shows that the veteran suffers 
with chronic, recurrent, painful callosities of both feet.  
The metatarsal calluses are rated by analogy to a painful, 
superficial scar.  Ten percent is the maximum rating possible 
for a painful, superficial scar which is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7804.  As the veteran suffers from calluses on separate 
extremities, a separate 10 percent evaluation is warranted 
for each foot.  

The Board has considered evaluation under other diagnostic 
codes; however, there is no basis for a higher evaluation.  
Limitation of motion or function of the affected part is not 
shown.  38 C.F.R. § 4.118, DC 7805.  A higher rating is 
possible for scars that are deep or cause limitation of 
motion and exceed an area of 12 square inches or more.  
38 U.S.C.A. §38 C.F.R. § 4.118, DC 7801.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7801, Note (2).  However, in this case, none of 
the callosities are shown to be deep or, when combined for 
each foot, do not exceed an area of 12 square inches or more.  
Therefore, DC 7801 of the rating code is not applicable.  

A separate rating for each callus is not possible as the 
callosities are all confined to and affect function of a 
single body part.  The assignment of separate ratings for 
each callus would violate the prohibition against pyramiding 
which is rating the same disability under different 
diagnoses.  38 C.F.R. § 4.14 (2006).

The Board finds that an increased rating pursuant to §§ 4.40, 
4.59 is not for application in this case because any 
functional loss experienced by the veteran is encompassed by 
the current separate 10 percent rating for metatarsal 
callosities of each foot assigned herein under DC 7804.  See 
38 C.F.R. 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In addition, a separate evaluation is not warranted for 
surgical scars status post arthroplasty of two digits of the 
right foot as the evidence does not show findings that the 
surgical scars are deep; cause limited motion; superficial 
covering an area of 144 square inches or greater; unstable; 
painful on examination; or limit the function of the affected 
parts.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2006).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
evaluation of scars, but, as discussed above, findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  For these reasons, the Board finds that referral 
for consideration of an extraschedular rating for this 
disability is not warranted.

Consequently, based upon a full review of the record, and 
with consideration of the reasonable-doubt doctrine, the 
Board concludes that a separate 10 percent evaluation for 
each foot is for application in place of a single 10 percent 
evaluation for bilateral foot disability.  Thus, the Board 
finds that separate 10 percent evaluations should be assigned 
so that the veteran receives a 10 percent disability 
evaluation for metatarsal callosities of the left foot and a 
10 percent disability evaluation for metatarsal callosities 
of the right foot with status post arthroplasty of the 4th 
and 5th toes of the right foot.  These separate 10 percent 
ratings adequately reflect the clinically established 
impairment experienced by the veteran and are hereby granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

In place of the currently assigned single 10 percent rating 
for the veteran's bilateral foot disabilities, two separate 
10 percent ratings for metatarsal callosities of the left 
foot and for metatarsal callosities of the right foot with 
status post arthroplasty of the 4th and 5th toes of the right 
foot are granted, subject to the regulatory criteria 
applicable to the payment of monetary awards.



____________________________________________
HARVEY P. ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


